 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDEureka Chemical CompanyandInternationalLongshoremen'sandWarehousemen'sUnion,Local No.6. Case 20-CA-3995.May 31,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 17, 1967, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions tothe Decision and a supporting brief, and the GeneralCounsel filed an answering brief to Respondent'sexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andherebyordersthattheRespondent,EurekaChemical Company, San Francisco, California, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.IThese findings and conclusions are based, in part, uponcredibility determinations of the Trial Examiner, to which theRespondent has excepted After a careful review of the record, weconclude that the Trial Examiner's credibility findings are notcontrary to the clear preponderance of all the relevant evidenceAccordingly, we find no basis for disturbing those findingsStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d362 (C A 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K. KENNEDY, Trial Examiner: This case washeard in San Francisco, California, on October 13, 14, 18,19, and 25, 1966.' It involves the issues of whether EurekaChemicalCompany, herein Respondent,unlawfullyinterferedwiththe rights of its employees by makingthreats and promises of benefit in connection with unionorganization,whether there was an unlawful refusal tobargain, and unlawful discriminatory discharges,violativeof the NationalLaborRelations Act, as amended,hereinthe Act.Upon the entire record,my observationof thedemeanorof the witnesses,and a consideration of the briefssubmitted by Respondent and the General Counsel, Imake the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENT AND JURISDICTION OFTHE BOARDThe Respondent is and at all times material herein hasbeen a California corporation with its manufacturingfacilities and principal place of business located in SanFrancisco, California. It is engaged in the manufacture,distribution, and sale of surface chemical products. Itsprincipal product is called fluid film which is a rust andcorrosion preventive. During the past year, Respondentpurchased and received in California, goods and materialsvalued in excess of $50,000 which were shipped to itdirectly from outside the State of California. Also duringthe past year Respondent sold and shipped goods andmaterials valued in excess of $50,000 directly to customerslocated outside the State of California. Respondent is now,and has been at all times material herein, an employerengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDAlthough denied in its answer,Respondent stipulatedthat International Longshoremen's and Warehousemen'sUnion,LocalNo. 6, herein the Union,isa labororganization within the meaning ofthe Act.III.THE UNFAIRLABOR PRACTICESA. Preliminary CommentsThe stock in Respondent Company is entirely owned byMrs. Rae Hess, who is the president and treasurer of theCompany. Her son, Paul Hess, is vice president. One ofhisprincipal functions is connected with the sale ofRespondent'sproducts.Respondenthassalesrepresentatives in various parts of the world. Anna Hess,the daughter of Mrs. Hess, is the secretary. As ofMarch 11, 1966, the date the Union requested recognition,Respondent'spersonnel, located in San Francisco,consisted of the three alleged discriminatees, ChalmersJones, Archie Brown, and Marion Brooks. In additiontherewere Plant Manager Robert Mikesell, laboratorytechnicians Raymond Lynch and Joseph Lawrence, ChiefChemist Thomas Stanton, Turner Richards, head ofphotographic research, Helen Koski, bookkeeper, andRoss Thomas, West Coast sales manager. The facilities inSan Francisco include a two-story building and a parkingand storage area. The lower floor is the area where thechemical products are made and the raw materials stored.The upper floor contains offices for the clerical personnel'The charge in this case was filed on March 17, 1966 Thecomplaint was issued on June 29,1966165 NLRB No. 7 EUREKA CHEMICAL CO.163and officers of Respondent, a laboratory, and a storagesection.This record contains several credibility issues to beresolved as well as requiring a resolution of the issuespresented. At the outset, a general observation will bemade which pervades all the testimony in the case andwhich, although not specifically repeated hereafter, is afactor bearing on the findings made herein. Paul Hess andhismother,Mrs. Rae Hess, appeared to be intenselyaffected emotionally when testifying with respect to theevents involved. The impression was obtained that theirobjectivity aswitnesses was impaired by an extremehostility to the Union. For example, when testifying as toconversations with union officials, Paul Hess stated withemphasis that when King, a union official, addressed himoutside the plant to arrange a discussion, Paul Hessresponded: "I don't speak to you or anyone else in themiddle of the street." In his conversations with unionofficials concerning recognition of the Union, Paul Hessnever invited them to sit down and also testified withemphasis: "Mr. King has never been in my private office."Similarly Mrs. Rae Hess testified that she "apprehended"Chalmers Jones one night going into the plant. As hertestimony unfolded it developed according to her versionthat she unlocked the door to let Jones in and that he toldher he was returning to get his wallet. Nothing in therecord indicates that he was returning to the plant for anyother purpose.B. The Events and Violationsof the Act1.The refusal to bargainOnMarch 11, 1966,LeRoyKing,Internationalrepresentative for the International Longshoremen's andWarehousemen's Union,commonly referred to as theILWU, and Keith Eickman, business agent for the Union,met with Respondent's vice president,Paul Hess, in thewaiting room of his office in San Francisco.z King advisedHess that the Union represented his warehouse andproduction employees and that"we would like to sit downand talk to him about recognizing the Union."'Hessasked,"What do you want me to do about it?" King thenhandedHessadocument entitled,"RecognitionAgreement"and requested that Hess sign it. TheproposedagreementprovidedforRespondent'srecognition of the Union as the exclusive representative ofRespondent'swarehouse employees excluding clericals,guards, and supervisors.After Hess looked at it he askedKing, "How do I know you represent my employees." Kingthen handed Hess the three recognition cards signed byJones, Brooks, and Brown,the alleged discriminatees.Hess removed a paper clip holding them together andexamined every card and then said,"Iwill have to checkand find out if these are my employees' signatures."4 Hessalso told King and Eickman that two employees in the unitwere going in the Army.' King indicated this was notsignificant and renewed his request that Hess sign therecognition agreement and a contract could be negotiatedlater.Hess then said he was leaving the city and that hecould not give King and Eickman an answer untilMarch 28,1966.6Hess also testified that he told King that the corporateofficers had to be advised of the request that thisrecognition agreement be signed and considered. Theinsincerity of this claim can be assessed by eventsoccurring subsequently.On the evening of March 15,1966, Chalmers Jones, one of the discharged employees,called King and asked why he had not heard about theprogress of union recognition. King replied that Hesswould be out of town until March 28, 1966. Jones told Kingthat Hess was still around and also advised King that noneof the three employees in the unit were going in the Army.On the evening of March 16, 1966, Chalmers Jones,Marion Brooks, and Archie Brown were fired althoughthere was additional work to be done; they were fired on aday that was not the end of a pay period. A picket line wasestablished on the morning of March 17, 1966. Kingunsuccessfully tried to see Hess on March 17 but did talkto him in his office on March 18, 1966. King had tried tocontact Hess by phone on March 16, 1966. He had left histelephone number with Hess' secretary but did not receivea call. After the picket line was established on the morningof March 17, 1966, King spoke to Hess and Hess said hewould meet with King at 2 p.m. that afternoon. Hess didnot appear for the appointment. King waited until 3 p.m.and then left. On the morning of March 18, 1966, Kingagainrequested recognition of the Union which Hessrefused, but in his testimony he admitted he may haverecognized the Union if the pickets were withdrawn andKing had been more genteel. This admission points up thefictitiousnature of the claim that Paul Hess lackedauthority to recognize the Union or that he doubted itrepresentedamajorityof the production or plantemployees, or that there was any issue betweenRespondent and the Union as to the appropriateness of thebargainingunit.The record establishes that the refusal torecognize the Union on March 11, 1966, was in bad faith.Although on that occasion Paul Hess stated he wished toverify the signatures of the employees, he made no effortto do so and his giving the reason for postponing a furthermeeting until March 28, 1966, was clearly designed toprovide time to maneuver into a position to avoidrecognizing the Union. The precipitous discharge of thethree and only union adherents on March 16, 1966,supports the reason assigned for the delay by Paul Hess inrecognizingthe Union.Although the record indicates Respondent has some facilitiesinMobile, Alabama,all the events here under considerationoccurred in San FranciscoOn March 8, 1966, King had obtained signed authorizationcards from Respondent's three production and maintenanceemployees,the total number in the unitThe above version of the incident was given by King andcorroborated by Keith Eickman Both appeared to be objective,straightforward, and truthful witnessesThe version given byHess of this incident is not credited He testified to the effect thatKing did not give him the cards for examination but held them inhis hand about 6 feet away from HesssHess testified he told King one or two of the employees wereto be drafted There was no basis for this as Jones had a physicaldisability, and Brooks and Brown were each about 40 years oldand beyond draft age. Viewing the whole record, it is apparentthat Respondent, acting chiefly through Paul Hess, advanced avariety of fictitious reasons for refusing to accord recognition tothe Union6King recalls that Hess said he had to go to a southern Statebelow the Mason-Dixon line. Eickman recalls that Hess said hehad to go to Mobile, Alabama(Respondent has a warehouse inthat city)Hess testified he told King and Eickman he was going toLos Angeles The record indicates Hess did not go to any of thoseplaces or, in any event if he did,his visit was very brief and not aplausible reason for postponing his answer until March 28, 1966,on the basis that he would be out of town 164DECISIONSOF NATIONALLABOR RELATIONS BOARDAll the ingredients of an unlawful refusal to bargain anda violation of Section 8(a)(5) of the Act are present. Thedemand and refusal first occurred on March 11, 1966, andwas reenacted on March 18, 1966. It is patent the unit ofemployees is appropriate. They are low paid hourlyemployees with a pay range from $2 an hour for Brown andBrooks to $2.13 an hour for Jones. Their work consists ofmixing materials and chemicals under the supervision ofRobert Mikesell, the plant manager, and other types ofmanual work such as cleaning 55-gallon steel drums,truckdriving, and janitorial work. Although Plant ManagerMikesell spent a portion of his time doing some of thesamekind of work as Jones, Brooks, and Brown,Respondent concedes, and it is clear, he is a supervisorwithin the meaning of the Act. The balance of theemployees are officers of the Respondent or salariedemployees with educational degrees and one salesman forthe West Coast. Since the work of the employees involvedinthe request for union recognition does includeproduction and maintenance work in the plant, it is foundthat the appropriate unit consists of: All production andmaintenance employees, excluding clerical employees,guards, and supervisors as defined in the Act.The apparent contention of Respondent that Jones,Brooks, and Brown were casual laborers and consequentlyshould not constitute a bargaining unit is not tenable.Jones commenced work in July 1965, and workedregularly in addition to working overtime until he wasdischargedonMarch 16, 1966. Brooks and Browncommenced working for Respondent in November 1965,until their termination on March 16, 1966, along withJones. All three were hired initially on a temporary basisthrough the casual labor department of the State ofCalifornia Employment Service. However, after working afew days, each was told by Mikesell that they could workon a permanent basis. Jones received two increases in hiswages; Brooks and Brown each received one. Brooks andBrown as well as Jones worked a regular 5-day week aswell as overtime. For the purposes of collective bargaining,itisfound Jones, Brooks, and Brown are regularemployees and eligible members of the bargaining unit.Since the entire complement of the unit extendedauthorizationrightstotheUnion,themajorityrepresentation is established.2. Interrogation, threats, and promises of benefitOn March 10, 1966, ILWU Representative King visitedRespondent's plant and asked Plant Manager Mikesell tospeak to Mr. or Mrs. Hess. Upon being informed they werenot present, King left his business card with Mikesell.Later the same day Mikesell asked Chalmers Jones, one oftheallegeddiscriminatees,who in the plant wasadvocating the Union. Mikesell then stated to,Jones that'Mikesell denies the above version of Jones His/testimony isset forth belowNeither his denial or other aspects of histestimony is credited. Mikesell's manner of testifying reflectedthat he was carrying out the policy of Mrs Hess and Paul Hesswhich was dedicated so strongly to avoiding"unionization that theobjectivity of their testimony was severely impaired On the otherhand,Chalmers Jones gave the'lmpression of an honest,ingenuous witness. His confusion with respect to some dates andtimes is regarded as not relevant to the portion of his testimonysignificant to the issues presentedMikesell's version is that hecommented to Jones that Mrs Hess was generous in giving sickleave to Jones Then according to Mikesell, Jones said maybe heshould not have joined the Union Mikesell also testified that heasked Jones why he wanted to join the Union since he was going tohe would discharge anyone he found was advocating theUnion.After King presented his request for recognition of theUnion to Paul Hess on the morning of March 11, 1966,Mikesell in effect told Jones he could get him a raise to$2.30 an hour, but that he did not want to do it at that timebecause later he could get Jones some kind of amanagerial job as Respondent was going to expand andbuild a new plant.' Mikesell also told Jones that theRespondent was "against the Union in any form."Following this comment, Mikesell told Jones to "take iteasy for awhile." In the context of the described events, itseems probable that Mikesell was implicitly suggesting toJones, the senior employee in the bargaining unit, that hewould be rewarded with a better job with Respondent if heabandoned the Union, and it is so found.On March 11, 1966, after King's visit to Paul Hess,Mikesell asked Jones if it were true the employees hadsigned authorization cards. Inasmuch as Paul Hess hadstated he wanted to verify the fact the employees hadsigned such cards, there is a color of justification for suchquestioning by Mikesell. In any event it would add nothingto the proposed remedy and order to find this a separateviolation.3.Discrimination against employees Jones, Brooks, andBrownAt the end of the workday on March 16, 1966, PlantManager Mikesell gave Jones, Brooks, and Brown theirchecks. This was not an ordinary payday. Previously onthat day, Mikesell had given Jones instructions related toworking with Respondent's products and had told Brownthat on the following day he was to go to South SanFrancisco to pick up a pump and also to make a delivery inPalo Alto, both communities located within a radius of 30miles of San Francisco. When the three employees werehanded their checks, all of them recall the reason fordischarge or layoff as given by Mikesell as relating to lackof work. Brown and Brooks recalled Mikesell saying tothem that he would call them when work picked up.As reflected above, the Respondent had knowledge thethreediscriminateeshad authorized the Union torepresent them. The actions and comments, particularly ofPaul Hess, corroborated in part by Mikesell, establish thatRespondent was intensely hostile to union organization.8The timing of the discharge coming shortly afterRespondent had knowledge of the union organizationalactivity and the precipitous nature of the discharge not ona regular payday when there was work remaining to bedone for the discriminatees are also factors in establishinga strongprima faciecase of unlawful discrimination.The defenses of Respondent will next be considered. Inview of the findings made herein, there are no defenseswork at Hunters Point (a navalshipyard) where there was civilservice andno unions8The fact that apparently the officers of the Respondent, thesalaried supervisors, and technical employees did take over themanual laborinvolved in the production of fluid film, theRespondent'smain product,retrospectively supportsthe findingthatRespondentwas extremely hostile tounion organizationwhen it was occurring and took every means within its power tostop it, including the discharge of the three union adherents.Evidence of the Respondent's continued hostility to unionorganizationis also found in the fact that the threediscrimmateeswere not recalled and Respondent's officers and supervisorscontinuedto performmanual productionwork apparentlyat leastuntil the date of the hearing herein EUREKA CHEMICAL CO.meriting discussion of the violation of Section 8(a)(5) and(1).Respondent in its answer admits it refused torecognize the Union.With reference to the defensesadvanced to the alleged 8(a)(3) violations, some discussionis indicated.At the outset the record indicates that Hess neverindicated to King or Eickman that the reason he refused torecognize the Union or fire the three discriminatees wasbecause of lack of orders or raw materials. At the hearingthe lack of wool grease, an essential component ofRespondent'smain product, and the lack of ordersemerged as the chief defense for the discharges.Mrs.Hess and Paul Hess testified productionterminatedonMarch 14 or 15, 1966. The threediscriminatees testified that production was in effectthrough March 16, 1966, as did Plant Manager Mikesell.Mrs.Hess testified thatRespondentdidnotmanufacture goods for inventory in the last half of 1965 or1966. However, Paul Hess contradicted her by testifyingthe sales of approximately $14,000 per month in Marchand April 1966 all came from inventory.PaulHess testified there were several discussionsamong officers and supervisors of Respondent concerninga layoff prior to March 1966. However, he modified this bysaying there was just one meeting for the purpose ofreducing the payroll which was held on either March 14 or15, 1966. There was a daytime meeting and an eveningmeeting, on one of these days. One of the topics was thesubject of the Union's request for recognition. Allegedlythere was also discussion about the lack of wool fat toproduce Respondent's main product, fluid film. There wasalso mention of the lack of orders for their Respondent'sproducts.Assuming a decline in orders for fluid film, there wereprior occasions, according to Paul Hess and Mikesell,when there were no orders when the plant and warehousepersonnel were not terminated. At no time from January1965 until March 16, 1966, did Respondent employ lessthan two full-time plant employees although in March1965, there were no orders for Respondent's products.According to the credited testimony of the discriminatees,there were several days' work remaining when they wereterminated. In addition to the completion of production ofsome fluid film, there were about 150 drums to be cleanedwhich would take several days.At the meeting of March 14 or 15, 1966, Mrs. Hessallegedly said that because of shortage of materials andorders the plant must be shut down immediately. It iscurious, to say the least, that shutting down the plantconsistedin terminatingonly the three union adherentswhile all the higher paid personnel were retained, and, infact,activityattheplantcontinued.According toRespondent's records, production in March 1966 was8,904gallons;in April, 800; in May, 3,578; in June, 6,802;and in July, 13,200 gallons. Certainly by July there waswarrant for recalling the discriminatees if Respondent wassincerein itsreason for discharging them.Because of the many unreliable facts of Respondent'sevidence, the extracts from their records, particularly thelack of wool grease is viewed with skepticism. However,evenassumingthe data on this to be accurate, the recordestablishes by a heavy preponderance of evidence, Jones,Brooks, and Brown were fired for their union adherenceand were not recalled for the same reason.165IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Respondent is, and has been at all times material, anemployer within the meaning of the Act and is and hasbeen engaged in commerce and in a business affectingcommerce within themeaning ofthe Act.2.The Union is, and has been at all times material, alabor organization within the meaning of the Act.3.Commencing on March 11, 1966,and continuingthereafter,Respondent has refused and continues torefuse to bargain with the Union, thereby violating Section8(a)(5) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of Chalmers Jones, Marion Brooks, andArchie Brown, thereby discouraging membership in alabor organization, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.5.By the acts set forth in paragraphs 3 and 4 and bymaking threats and promises of benefit to an employee toinduce him to abandon the Union, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices it will be recommended that it cease anddesist therefrom.Itwillbe recommended that upon request theRespondent bargain in good faith with the Union and if anagreement be reached the same be reduced to writing andsigned.It is further recommended that Respondent makeChalmers Jones,Marion Brooks, and Archie Brownfinancially whole for any loss of pay suffered by reason ofthe discrimination against them by payment to them of asum of money equal to that amount of wages they wouldhave earned but for said discrimination from the date oftheir discharge to the day they are offered reinstatement,together with interest thereon. IsisPlumbing & HeatingCo., 138 NLRB 716. The loss of pay shall be computed inaccordance with the formula and method prescribed bythe Board in F. W.Woolworth Company,90 NLRB 289.The nature and scope of Respondent's violations of theAct warrant a cease-and-desist order appropriate tocounter the potential threat of further violations.RECOMMENDED ORDERUpon the foregoing findings of fact and upon the entirerecord in the case, it is ordered that Respondent, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning wages,hours, and other terms of employment with International299-352 0-70-12 166DECISIONS OF NATIONALLongshoremen's andWarehousemen'sUnion,LocalNo. 6, as the exclusive bargaining representative of itsemployees in the following appropriate unit.All of Respondent's production and maintenanceemployees excluding clerical employees, guards andsupervisors as defined in the Act.9(b)Discouraging membership in any labor organizationof its employees, by discharging or in any other mannerdiscriminating against any employee in regard to his hire,or tenure of employment, except as authorized in Section8(a)(3) of the Act.(c) Interrogating its employees or promising thembenefits in an unlawful manner with relation to their Unionorconcerted activities, and in any other mannerinterfering with, restraining, or coercing its employees inthe exercise of rights under Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain with the above-named labororganizationastheexclusive representative of allemployees in the aforesaid appropriate unit with respect torates of pay, wages, hours, and other terms and conditionsof employment and, if an understanding is' reached,embody such understanding in a signed agreement.(b)Offer Chalmers Jones, Marion Brooks, and ArchieBrown immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice toseniority or other rights and privileges and make themwhole for any loss of pay suffered by them as described inthe section of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords and reports, and all other records necessary tocompute the amount of backpay due.(d)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(e)Post at its offices in San Francisco, California,copies of the attached notice marked "Appendix."19Copies of said notice, to be furnished by the RegionalDirector for Region 20, after being duly signed byRespondent'srepresentative,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith." UnlessRespondent so notifies said Regional Director, it isrecommended that the Board issue an Order requiringRespondent to take the aforesaid action.uThe complaint characterized the unit as consisting ofwarehouse employees. Since the record is clear that theseemployees do productionand maintenancework, they have herebeen designated as production and maintenance employees."' In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced byLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively with theInternational Longshoremen's and Warehousemen'sUnion, Local No. 6 as the exclusive representative ofthe employees in the bargaining unit described below.WE WILL NOT interrogate our employees or promisethem benefits in any unlawful manner with relation totheir union or concerted activities.WE WILL NOT discourage membership and activityinany labor organization of our employeesby discriminating in any manner in regard to hire,,tenure, or other terms or conditions of employment.WE WILL, upon request, bargain with the above-named Union as the exclusive representative of allemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signedagreement.The bargaining unit is:All of Eureka Chemical Company's productionand maintenance employees excluding clericalemployees, guards, and supervisors as defined bythe Act.WE WILL offer Chalmers Jones, Marion Brooks,and Archie Brown immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to any seniority or other rights andprivileges and make them whole for any loss of paysuffered as a result of the discriminationagainstthem.'EUREKA CHEMICALCOMPANY(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employees ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 450 Golden GateAvenue, Box 36047,San Francisco,California 94102,Telephone556-3197.a decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."